DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
 Claims 1, 2, 4-6 and 9 are pending. Claims 1, 4-6 and 9 are currently amended. Claims 3, 7, 8, 10 and 11 are canceled. It appears that no new matter has been entered. The amendments have overcome the rejection to the claims in the non final action mailed on 5/10/2021, and the amendments along with the remarks in the response filed on 8/6/2021 page 9, are found persuasive. Accordingly the rejections are withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1 line 32, insert after “second” the following -- insertion --; 
In Claim 2, line 6, strike “insertion hole” and replace with the following --one of the first insertion hole or second insertion hole--;
In Claim 5 line 29, strike “insertion hole” and replace with the following --one of the first insertion hole or second insertion hole--. 
Comment: a final review of the claims noted minor typographical inconsistencies that if left would make the claims grammatically incorrect, and accordingly the typographical inconsistencies have been corrected, where the scope and understanding of the claims has not changed. 
Allowable Subject Matter
	Claims 1, 2, 4-6 and 9 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “the notch is provided in the one of the first insertion hole or the second hole that is on a side proximate to the valve element accommodated inside the sleeve in a state in which the sleeve is inserted” in combination with the other limitations set forth in the independent claims, along with the remarks in the response filed on 8/6/2021, page 9, the remarks found convincing. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753